Citation Nr: 1139469	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This appeal was subsequently transferred to the RO in Houston, Texas.  


FINDINGS OF FACT

There is competent and credible evidence that the Veteran has had continuing left upper extremity symptoms from service to the present, and there is a current medical diagnosis for left carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that in January 2002, the Veteran was in a motor vehicle accident, which in part caused her to complain of sharp pain to her right forearm.  In February 2002, the Veteran marked the box indicating that she experienced pain in her chest, neck, jaw, or arms when doing physical activity.  In April 2002, the Veteran reported her left arm had improved, such that there was no pain, weakness, or numbness, and the examiner observed the left arm to be unremarkable.  As such, the examiner assessed the Veteran as having a resolved left arm myalgia.  In 2003, the Veteran reported pain in her right elbow, forearm and wrist; however, it is her left upper extremity for which she now seeks service connection.  A September 2003 medical prescription for a left wrist brace, in addition to one for a right wrist brace is of record.  Forearm pain was reported in October 2003 without indicating either left or right side.  

VA treatment records show that in March 2005 the Veteran reported that while in service as a dental hygienist she began experiencing aches and pains in her hands, right more than left, specifically at the insertion of her wrist and finger flexors.  She described the pain as a 9 of 10.  In April 2005, the Veteran reported pain in her wrists and hands, including all fingertips for approximately the previous 8 months, which the Board observes corresponds to approximately August 2004.  Electromyograph nerve conduction studies (EMG/NCS) revealed mild left carpal tunnel syndrome, but no evidence of ulnar sensory or motor neuropathy bilaterally or of large fiber sensorimotor polyneuropathy in the arms.  In May 2005, the Veteran reported that she had carpal tunnel in both wrists, and that she wanted to learn how to prevent the condition from worsening.  She reported no swelling, numbness or tingling in her hands and fingers.  She reported that she wore wrist splints.  She indicated that her pain had improved and was a 7 of 10.  A May 2005 treatment record indicated that the Veteran was without significant left wrist symptoms, and that there was no tingling or pain that limited function.  In 2006, the Veteran was concerned about a feeling of tightness and sound of crunching in her hands and fingers.  She reported bilateral upper extremity pain in the lateral epicondyle radiating distally to the carpal-metacarpal (CMC) joint.  She experienced pain when writing, and used various aids including pillow splints, and a left CMC splint to reduce painful joints.   

In June 2010, the Veteran emphasized that during service she was in a motor vehicle accident in January 2002.  She reported that the accident marked the onset of her left hand problems, and that in April 2002 and October 2003 she was treated for pain in her left arm, and issued wrist braces for each arm in September 2003.  To support her timeline of events she submitted corresponding service treatment records, parts of which she highlighted.  The Board observes that the records confirm she was in a motor vehicle accident, and the highlighted portion refers to positive TTP left paraspinal at L1-S1, and loss of strength in the left low arm.  The April 2002 medical record concludes that left arm myalgia is resolved.  The October 2003 highlighted medical note is not completely legible, but the assessment concerns the right shoulder and wrist, rather than the left.  The September 2003 prescription shows that a left arm brace was ordered.  The Veteran contended that the medical evidence discussed shows that she had a left hand/arm injury in service, and was prescribed Vioxx from 2002 to 2003 and Naproxen from 2002 to the present.  Such prescriptions were in fact prescribed; however, the record is unclear as to whether they were prescribed in relation to her left upper extremity.  

The Veteran indicated that she was originally diagnosed in August 2003 with carpal tunnel syndrome, and although a recent EMG showed her carpal tunnel was subdued, she emphasized that she still had nerve damage to her fingers, and that she continued to have pain when she flexed and or moved her fingers.  The Board observes that although no such August 2003 diagnosis is evident in the service treatment records, by September 2003 the Veteran was issued wrist braces.  The Veteran indicated that soon after discharge from service, from 2004 to 2008, an occupational therapist attempted to rehabilitate her for problems including carpal tunnel syndrome, bilateral osteoarthritis and bilateral tendonitis, carpametacarpal joint and lateral epicondylitis.  In addition, the Veteran indicated that Disabled Student Services documented her hand conditions, and the Board observes there is a letter granting reasonable accommodations at HCC-Southwest College, and the Veteran's application showed she reported having carpel tunnel syndrome of both arms and tendonitis.  The Veteran indicated that she continued to be prescribed painkillers for not only the right, but also the left arm and hand.  She described how her daily life was affected, indicating that she wore braces and splints, bilateral pillow splints, and household devices to open canned-goods.  The Veteran submitted Internet articles that discuss lateral epicondylitis.  She highlighted portions discussing how degeneration within the tendon corresponded to wear and tear, and that one theory of tendinosis was that it was caused by small tears in the tendon due to overuse, such as by repeated strains.  She highlighted that the tenderness and pain at the lateral epicondyle was made worse by activities that required extending the wrist or holding an object keeping the wrist stiff.  The Veteran emphasized the portion discussing how radial tunnel syndrome was a condition caused by compression of the radial nerve as it crosses the elbow, and can appear to be very similar to lateral epicondylitis.  Corresponding stretching exercises were detailed for the arm and wrist.  

VA treatment records from March 2007 indicate that the Veteran was seen in occupational therapy for new straps and lining for bilateral thumb carpal metacarpal joint splints.  In November 2007, the Veteran reported experiencing pain and stiffness in her hands and wrists for approximately 2 months, and reported occupational therapy helped somewhat.  Three views of the left wrist showed no significant bony or soft tissue abnormalities involving the left hand and wrist.  In December 2007, the Veteran complained of pain in the palms of the hands, described as tightness, with a soreness, and pain that was initially sharp and evaluated as a 7 of 10.  The Veteran reported that she used ice, stretching and splints to treat her disability.  In July 2007, the Veteran requested a letter in support of service connection for her left hand.  She reported a 2003 injury, and working as a dental technician.  The Veteran indicated that she drove with hand splints, could not flex or extend her wrists, could barely write but could type for approximately 30 minutes with breaks in between.  She indicated that her pain was in the palms of the hands, manifest as tightness with soreness.  Pain was described as initially sharp and a 10 most of the time.  On examination of the hands, there were no contractures.  There was pain along the palmer surface bilaterally and weakness in the strength of her fingers.  A July 2007 occupational therapy note includes a provisional diagnosis of tendinitis for the Veteran's hand pain and tingling.  

In July 2007, Autumn Chandler, M.D., indicated that she had reviewed the Veteran's current disability involving her left wrist, forearm and hand, and reported history of military duties as contributing to her wrist pain, including lifting heavy objects.  Dr. Chandler concluded that an opinion could not be resolved without resort to mere speculation.  As such, no probative value is attached to Dr. Chandler's letter.  

In July 2007 Diego Jarrin, M.D., and Julie Laverdiere, a nurse practitioner, reviewed the Veteran's 2003 treatment records and April 2005 EMG to verify the presence of abnormality in the left wrist.  The diagnosis was carpel tunnel in the left wrist, and it was opined that current left wrist pain, carpel tunnel was caused by overuse of the hands while in the military service as a dental technician.  As such, the Veteran continued to require daily treatment for her disability.  

VA treatment records from August 2008 indicate that the Veteran reported experiencing symptoms of wrist and palmar pain, left greater than right, with some loss of grip strength.  Neurophysiologic testing revealed the presence of a moderate ulnar neuropathy across the left elbow, seen in ulnar entrapment neuropathy across the left elbow.  In October 2008, the Veteran reported that her pain in both wrists and palms had started in 2003.  She indicated that her pain was better with occupational therapy and Naproxen, and that she used a pillow splint and soft brace.  An X-ray of the bilateral hand and wrists was normal.  EMG results revealed left median palmar sensory borderline velocity, left ulnar sensory, at D5, with decreased amplitude and velocity, left ulnar palm sensory with mild slowing, decreased compared to right, and the left upper limb demonstrated mild, chronic neurogenic changes in abductor digital and first dorsal.  As such, the August 2003 results of neurophysiologic testing remained the same.  The Veteran was to continue occupational therapy, and use her wrist sling and Naproxen as needed.  An August 2009 treatment record suggested the Veteran's bilateral wrist pain, carpal tunnel syndrome, was stable with wrist splints.  

In May 2010, the Veteran was afforded a VA examination for her left wrist and carpal tunnel syndrome.  The examiner observed that service treatment records did not show complaints or treatment for the left wrist pain, diagnosed as carpal tunnel syndrome; however, the Board observes that the April 2002 treatment note discussing resolved left arm myalgia, and the September 2003 prescription for a left wrist brace were associated with the claims folder, suggesting that there were complaints regarding the left upper extremity while in service.  The examiner observed that the Veteran's VA treatment records showed that in April 2005 she reported experiencing wrist pain for the previous 8 months, and that EMG results of record showed a diagnosis of mild, left carpal tunnel syndrome.  The examiner observed that there was a medical opinion from "Dr. Jerran" that the Veteran's carpal tunnel syndrome was caused by overuse of the hand as a dental technician in service.  The examiner observed that "Dr. Jerran" did not provide his reasoning.  

On examination, the Veteran reported that she hurt her arms and wrists in a motor vehicle accident while on active duty.  She described an area at the base of the thenar musculature on the palmar surface of the hand that became inflamed with activity.  Analgesic balm and massage reportedly helped, as well as ice.  She reported using a wrist-hand wrap.  She reported that lifting and certain positions aggravated her thumb and hand, but that she did not have numbness or tingling in her hand or fingers.  She indicated that some fine motor motions aggravated her hand, and pointed to the base of the thenar muscles.  She reported no night pain, weakness, flare-ups or incapacitating events, or surgery.  

The examiner reviewed the Veteran's August 2008 EMG and nerve conduction studies, and concluded that there was no evidence of carpal tunnel syndrome; however, there was a questionable moderate ulnar neuropathy at the left elbow.  The examiner observed that November 2007 X-rays of the left wrist and hand were negative.  

On examination, the Veteran had mild tenderness to palpation over the proximal thenar muscle.  There were no masses.  She had a negative Tinel at the carpal tunnel as well as the elbow.  Phalen test was negative.  Motor function was 5 of 5 in all muscle groups to include intrinsics.  Deep tendon reflexes were 1+ to biceps, triceps, and brachioradialis bilaterally.  The Veteran had full active range of motion of all fingers and wrist.  She had excellent grip strength, and there was no intrinsic atrophy of the thenar or the hypothenar.  

In conclusion, the examiner reasoned there was no evidence by history or physical examination of carpal tunnel syndrome on the left.  The Board observes that this is inaccurate given the April 2005 EMG.  The examiner concluded that the Veteran may have had a mildly abnormal EMG in 2007; however, the more recent EMG and nerve conduction studies in August 2008 were negative for evidence of carpal tunnel syndrome.  As such, the examiner concluded that the history and physical examination were negative for evidence of carpal tunnel syndrome on the left, and no further opinion was provided.  The Board observes that in this case because a current disability was rendered during the course of this appeal, medical evidence of a current disability is considered established.  See McClain v. Nicholson, 21 Vet. App. 319, 323-24 (2007).  As such, this VA examination is not given probative value as regards its opinion and reasoning.  

In August 2010, the Veteran wrote indicating that she had left hand tendonitis, carpal tunnel syndrome, and arthritis (swelling and pain), and that she had incurred these problems while on active duty.  She suggested that in 2003 had she not been prescribed Naproxen and Tylenol for the pain and swelling of her left hand she would have been in more pain.  

In summary, the Veteran has suffered from various left upper extremity symptomatology since service.  Specifically, service treatment records referenced the Veteran's left arm myalgia and prescribed a left wrist brace.  VA treatment records show the Veteran was first diagnosed with left carpal tunnel syndrome in April 2005, and the Veteran has suggested that her symptoms were present prior to her diagnosis, and also reported that she was first diagnosed with carpal tunnel in August 2003.  The Veteran has been diagnosed with or treated for such left upper extremity disabilities as left carpal tunnel syndrome, tendinitis, and ulnar neuropathy of the left elbow.  Her record has shown continuous treatment for her symptomatology, including CMC thumb splints, pillow splints, and a wrist brace for her symptoms of pain and tightness related to her left upper extremity.  In addition, Dr. Jarrin has stated that her left carpal tunnel syndrome is due to overuse of her hands as a dental technician.  

As such, there is at least an equipoise of the evidence, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the reported motor vehicle accident and military training as a dental technician during service, and the competent and credible assertions that the Veteran struggled with left upper extremity symptomatology during and since service, and the competent and credible evidence regarding left upper extremity diagnoses, including for carpal tunnel syndrome soon after separation from service, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for carpal tunnel syndrome of the left upper extremity.  


ORDER

Service connection for carpal tunnel syndrome of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


